           CASE 0:20-cv-02360-ECT-HB Doc. 61 Filed 09/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Gary Lee Johnson,                                    File No. 20-cv-2360 (ECT/HB)

              Petitioner,

v.                                                              ORDER

State of Minnesota,

           Respondent.
________________________________________________________________________

      Magistrate Judge Hildy Bowbeer issued a Report and Recommendation on August

10, 2021. ECF No. 59. No party has objected to that Report and Recommendation, and it

is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73

F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of

the files, records, and proceedings in the above-captioned matter, IT IS ORDERED

THAT:

      1.      The Report and Recommendation [ECF No. 59] is ACCEPTED.

      2.      Respondent’s Motion to Dismiss [ECF No. 28] is GRANTED.

      3.      The Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus [ECF No.

1] is DENIED with prejudice.

      4.      Petitioner Gary Lee Johnson’s discovery requests [ECF Nos. 47, 55, 57] and

letters seeking additional time to conduct discovery [ECF Nos. 50, 51] are DENIED.
           CASE 0:20-cv-02360-ECT-HB Doc. 61 Filed 09/13/21 Page 2 of 2




      5.      No certificate of appealability will issue.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 13, 2021                  s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




                                              2
